DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 30, 2020 has been entered.
Claims 1-12 are pending in the application. Claims 3-6 and 9-12 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihisa et al. (US PG Pub No. 2009/0178632), hereinafter “Akihisa”.
Regarding claim 1, Akihisa discloses a variable compression ratio internal combustion engine comprising: a variable compression ratio mechanism able to change a mechanical compression ratio (Abstract, lines 1-3); an exhaust promotion mechanism .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akihisa, in view of Paul (US PG Pub No. 2015/0233288), hereinafter “Paul”.
Regarding claim 2, Yamakawa discloses the variable compression ratio internal combustion engine according to claim 1.
Yamakawa fails to disclose wherein the variable compression ratio mechanism is a variable length connecting rod comprising a connecting rod body provided with a crank receiving opening receiving a crank pin and an effective length changing member provided with a piston pin receiving opening receiving a piston pin and attached to the connecting rod body to be able to move so as to change a length between a center of the piston pin receiving opening and a center of the crank receiving opening.
However, Paul discloses a variable compression ratio mechanism that is a variable length connecting rod (Paul (paragraph 18)) comprising a connecting rod body provided with a crank receiving opening (Paul (Fig. 1 (11))) receiving a crank pin and an effective length changing member provided with a piston pin receiving opening (Paul (36)) receiving a piston pin and attached to the connecting rod body to be able to move so as to change a length between a center of the piston pin receiving opening (Paul (36)) and a center of the crank receiving opening (Paul (11)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamakawa by incorporating the teachings of Paul in order to have a more efficient way for adjusting the compression ratio.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks filed on July 20, 2020 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/O.M/Examiner, Art Unit 3747


/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747